Citation Nr: 0903194	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-10 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for adenocarcinoma of the rectum (rectal cancer). 

2.  Entitlement to service connection for rectal cancer, to 
include as secondary to exposure to ionizing radiation.  

3.  Entitlement to service connection for arthritis, to 
include as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to June 1960.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which did not reopen the veteran's previously 
denied claim of service connection for rectal cancer.  The 
veteran filed a timely notice of disagreement, and, in a 
February 2004 decision, the RO reopened the claim and denied 
service connection for rectal cancer.  The RO also denied 
service connection for arthritis.  A statement of the case 
was issued in March 2006.  A substantive appeal was received 
in March 2006.  


FINDINGS OF FACT

1.  In service in 1958, the veteran was exposed to ionizing 
radiation during Operation HARDTACK I, an atmospheric nuclear 
test.

2.  The RO denied service connection for rectal cancer in 
unappealed October 1990, April 1991, and March 1995 rating 
decisions.

3.  Evidence received since the March 1995 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.

4.  The veteran's rectal cancer was not incurred in active 
service, and may not be presumed to have been incurred in 
such service, including as a result of in-service exposure to 
ionizing radiation.
5.  The veteran's arthritis was not incurred in active 
service, may not be presumed to have been incurred in such 
service, including as a result of in-service exposure to 
ionizing radiation.


CONCLUSIONS OF LAW

1.  The October 1990, April 1991, and March 1995 rating 
decisions denying service connection for rectal cancer are 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
March 1995 rating decision to reopen a claim for service 
connection for rectal cancer.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.  The veteran's rectal cancer was not incurred or 
aggravated in active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2008).

4.  The veteran's arthritis was not incurred or aggravated in 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1112, 1131, 1133, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to Reopen 

The RO received the veteran's original claim for service 
connection for rectal cancer in March 1990.  It denied the 
claim in October 1990 and April 1991 rating decisions.  He 
did not file a notice of disagreement to the denials.  
Therefore, the RO's decisions are final.  38 U.S.C.A. § 7105.
In July 1992, pursuant to an order in National Association of 
Radiation Survivors, et al. (NARS) v. Derwinski, 782 F. Supp. 
1392 (N. D. Cal. 1992), VA notified the veteran that he may 
be eligible to have his claim based on exposure to ionizing 
radiation readjudicated with the assistance of an attorney.  
The veteran subsequently requested that VA determine his 
eligibility for readjudication later that month.  In July 
1992, the veteran was informed that he was not eligible for 
such readjudication.  In any event, the district court's 
order which had permitted the readjudication was reversed.  
NARS v. Derwinski, 782 F.Supp. 1392 (N. D. Cal. 1992), rev'd 
994 F.2d 583 (9th Cir. 1992), cert. denied, 114 S.Ct. 634 
(1993).

In February 1994, the veteran again requested service 
connection for rectal cancer.  In March 1995, the RO denied 
the claim.  He did not file a notice of disagreement to the 
denial.  Therefore, the RO decision is final.  38 U.S.C.A. § 
7105.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In October 2001, the veteran requested that the claim be 
reopened.  The RO found that new and material evidence was 
submitted and denied the claim on the merits.  

For claims filed on or after August 29, 2001, "new" evidence 
is defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding the favorable decision already rendered by 
the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim based on all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999).

The rating decisions, in part, denied service connection for 
cancer because rectal cancer, first diagnosed in 1990, was 
not a radiogenic disease under 38 U.S.C.A. § 1112(c).  

The Board finds that new and material evidence has been 
received since the March 1995 rating decision.  Specifically, 
there is evidence that the veteran's cancer may be colon 
cancer, a radiogenic disease under 38 U.S.C.A. § 1112(c), not 
rectal cancer.  This evidence is new, and relates to an 
unestablished fact necessary to substantiate the claim, that 
the radiation exposed veteran contracted a radiogenic disease 
under 38 U.S.C.A. § 1112(c).  It also raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the criteria under 38 C.F.R. § 3.156(a) have 
been satisfied, and the claim is reopened.

The issue of whether there is new and material evidence to 
reopen the previously denied claim of service connection for 
cancer has been resolved in favor of the veteran.  Thus, it 
is not necessary to consider whether the RO satisfied all 
applicable requirements of the VA's duties to notify and 
assist regarding reopened claims.  

II.  Service Connection Claims 

A.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2003 and September 2003 regarding the 
multiple myeloma claim, and in October 2003 regarding the 
arthritis claim.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

Regarding the rectal cancer claim, VA obtained a medical 
opinion as to the location of his rectal cancer.  Regarding 
the issue of the etiology of his multiple myeloma and 
arthritis, VA's duty to provide a medical examination is not 
triggered unless the record contains competent evidence of a 
current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a diseases manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  These criteria are not 
met in this case, and a VA examination or medical opinion is 
not needed to resolve the claims.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

B.  Analysis

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997).  

First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A 
"radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  The veteran is a 
"radiation-exposed veteran" as defined by 38 C.F.R. § 
3.309(d)(3) because, in 1958 he participated in Operation 
HARDTACK I, an atmospheric nuclear test.  Colon cancer is 
among the presumptive cancers.  See 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  However, neither rectal cancer nor 
arthritis is among the presumptive conditions.  

The veteran claims that his cancer is colon cancer and, as a 
radiation-exposed veteran, he is therefore, entitled to 
service connection on a presumptive basis.  In support of his 
contention, he notes that several medical records describe 
his cancer as colon cancer.  A VA medical opinion was 
obtained in October 2003.  The VA examiner stated that the 
medical records refer to the veteran's cancer almost always 
as rectal cancer.  He also noted that, even though some 
medical records refer to the condition as colon cancer, the 
site of the cancer is 10 centimeters above the anus which is 
in the rectum, not the colon.  Therefore, the Board finds 
that the veteran's condition is rectal cancer, not colon 
cancer.  See Wray v. Brown, 7 Vet. App. 488 (1995) (the Board 
may adopt a particular independent medical expert's opinion 
for its reasons and bases where the expert has fairly 
considered the material evidence of record).  Therefore, the 
veteran's rectal cancer is not a cancer subject to service 
connection on a presumptive basis under 38 U.S.C.A. § 
1112(c).  

The Board notes the examiner's statement that the decision to 
make a distinction between granting service connection for 
colon cancer on a presumptive basis, and not rectal cancer, 
is arbitrary.  The Board is aware of the arbitrary 
distinction made in 38 U.S.C.A. § 1112(c), and it sympathizes 
with the veteran.  However, the Board is constrained to apply 
the law as Congress has created and it cannot extend benefits 
out of sympathy for a particular claimant.  See Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992); 38 U.S.C.A. § 
7104(c).

Second, a claim may also be established under 38 C.F.R. § 
3.311, if the veteran was exposed to ionizing radiation while 
in service, subsequently developed one of the radiogenic 
diseases listed, and the disease became manifested during the 
requisite latency period.  See 38 C.F.R. § 3.311(b).  All 
cancers are radiogenic diseases under this section.  
Arthritis is not a radiogenic disease under this section.

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates 
provided are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed.  38 C.F.R. § 
3.311(a)(2).

Further, when it has been determined that a veteran has been 
exposed to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the Under Secretary for Benefits (USB) for 
further consideration.  The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311.

In June 2007, a letter from the Defense Threat Reduction 
Agency (DTRA) reported that during the veteran's enlistment, 
he participated in Operation HARDTACK I.  Thereafter, 
referral pursuant to 38 C.F.R. § 3.311(c) was made.  A 
scientific dose reconstruction was completed by the Chief 
Public Health and Environmental Hazards Officer in August 
2008 for the period that he participated in the nuclear test.  
He provided an opinion that it was unlikely that 
adenocarcinoma of the rectum could be attributed to exposure 
to ionizing radiation during service, based on application of 
the DTRA radiation exposure data of the Interactive 
Radioepidemiolgical Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH).  The application 
of the report's methodology indicated that a 99th percentile 
value for the probability of causation was 16.95 percent.  

In September 2008, the Director of Compensation and Pension 
Services opined that it was unlikely that adenocarcinoma of 
the rectum could be attributed to exposure to ionizing 
radiation during service based on an August 2008 opinion by 
the Chief Public Health and Environmental Hazards Officer. 

Thus, the most probative evidence of record establishes that 
the veteran's rectal cancer was not the result of exposure to 
ionizing radiation in service.  Accordingly, service 
connection is not warranted for rectal cancer as a 
"radiogenic disease" pursuant to 38 C.F.R. § 3.311.

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

To establish direct service connection for a particular 
disability, the evidence must show that the disability 
resulted from disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for a chronic disease, including a malignant tumor or 
arthritis, if manifested to a compensable degree with one 
year following service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).

As noted, the service medical records do not show complaints, 
findings, treatment, or diagnosis of any disease or injury of 
the rectum, cancer or arthritis, and the separation 
examination yielded normal findings in that regard.

Neither rectal cancer nor arthritis (the first mention of 
arthritis in the record is a notation of past medical history 
of arthritis in 1990) was manifest during service or within 1 
year of separation.  

Thus, there is no competent medical evidence which 
establishes a nexus between service and a post-service 
diagnosis of rectal cancer or arthritis; nor did these 
disabilities become manifest within one year of the veteran's 
separation from service.  Thus, there is no etiological nexus 
between service and the veteran's rectal cancer and 
arthritis.

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence has been received, and the claim 
for service connection for rectal cancer is reopened.  To 
this extent, the appeal is granted.

Entitlement to service connection for rectal cancer, to 
include exposure to ionizing radiation, is denied.  

Entitlement to service connection for arthritis, to include 
exposure to ionizing radiation, is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


